DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a position acquisition apparatus” in claim 1, and all dependent claims thereof; 
“a data processing and image generating apparatus” in claim 1, and all dependent claims thereof.
“an image display and control unit" in claim 1, and all dependent claims thereof;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

The limitation “a data processing and image generating apparatus”, has been interpreted as a computer in view of Fig. 1 and paragraph [0020] of the published specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider et al. (US 2008/0077158, hereinafter Haider), in view of in view of Falco (US 2007/0034731), in view of McKenna et al. (US 2011/0118557; hereinafter McKenna).
Regarding claim 1, Haider discloses a medical system (abstract) comprising an instrument (500 in Fig. 3), a position acquisition apparatus for the instrument configured to acquire a position of the instrument (120 and 505 in Fig. 3; “[b]y tracking the location and orientation of the reference frame, the system can track the location and orientation of the surgical instrument”, see [0121]; also see reference frame 107 in Fig. 2 and [0195]), a data processing and image generating apparatus (80 in Fig. 3) configured to generate an image of a body part from currently recorded data representing a body part, which image reproduces a view of the body part together with a representation of the position of the instrument in such a way that an observer can gather the position of the instrument in the body part from the image of the body part (see the image of the tool and the body part (e.g. a bone) in the display screen 85 in Fig. 3 and screen 530 in Fig. 16; also see [0044]); and 
an image display and control unit (530 in Fig. 16 which is a screen mounted on the surgical tool 500, see [0215])
wherein the image display and control unit is wirelessly connected to the data processing and image generating apparatus (see [0215]), and comprises a closed surface, on which one or more control elements and on which a  respective view of the body part and the representation of the position of the instrument are displayed during operation (the onboard screen 530 may be a touch screen, see [0215], e.g. the view on the onboard screen includes alignment lines or indicators that show angular alignment, such as roll, pitch etc., see [0215]), wherein the image display and control unit is configured to accept user inputs via displayed control elements (“the onboard screen may be a touch screen to allow input controls directly through the onboard screen”, see [0215]) and to transmit control signals to the data processing and image generating apparatus as a function of the respectively accepted user inputs (see [0215] and [0217]), 
wherein basic settings for various users of the image display and control unit ([0055] discloses that pre-set views are added as custom views by the user which suggest that setting for different users can be stored) and basic settings for image display and control unit are stored on the data processing and image generating apparatus of the medical system (e.g. pre-set views are programmed and stored in the data processing and image generating apparatus and the surgeon can select from these pre-set views, see [0054]-[0056]).
Haider does not expressly disclose that the position acquisition apparatus is configured to acquire a position of the instrument in relation to a reference coordinate system, that image display and control unit is one image display and control unit out of a plurality of different image display and control units that each can be selected by a user as being the image display and control unit of the medical system, wherein basic settings relating to representation manners for any of the image display and control units are stored either on one or more of the plurality of image display and control units or on the data processing and image generating apparatus, and wherein the basic settings are selected by one or more user of the medical system, wherein the representation manners and basic settings for an indicidual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control units.
Falco teaches that it is well-known and conventional for optical tracking systems to calibrate the position of the tracker in relation to a fixed reference coordinate system ([0004]). Falco further teaches that the tracking system tracks the position of objects in relation to a reference coordinate system (“Using triangulation techniques, the position and orientation (6 DOF) of the markers, and by proxy the object to which the markers are attached, can be calculated with respect to the optical tracker, and through a transformation, with respect to a fixed reference coordinate system”, see [0004]) to provide accurate tracking of the objects (“the accuracy of such a system depends on maintaining a constant relationship between the fixed coordinate system and the tracking system”, see [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have utilized using a reference coordinate system in the invention of Haider, as taught by Falco, to provide accurate tracking of the instruments ([0004]-[0005] of Falco).
But, Haider and Falco does not expressly disclose  that image display and control unit is one image display and control unit out of a plurality of different image display and control units that each can be selected by a user as being the image display and control unit of the medical system, wherein basic settings relating to representation manners for any of the image display and control units are stored either on one or more of the plurality of image display and control units or on the data processing and image generating apparatus, and wherein the basic settings are selected by one or more user of the medical system, wherein the representation manners and basic settings for an individual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control units.

McKenna discloses an intelligent user interface for medical monitors.  McKenna teaches that image display and control unit is one image display and control unit out of a plurality of different image display and control units that each can be selected by a user as being the image display and control unit of the medical system (see different image display and control units 14A-D in fig. 6, and a user can select any of the image display and control unit out of the 4 different ones), wherein basic settings relating to representation manners for any of the image display and control units are stored either on one or more of the plurality of image display and control units or on the data processing and image generating apparatus (see par. [0015], [0018], [0044], [0045], [0047]-[0051]), and wherein the basic settings are selected by one or more user of the medical system (see par. [0047]-[0051]), wherein the representation manners and basic settings for an indicidual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control units (see par. [0015], [0018], [0044], [0045], [0047]-[0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized that the image display and control unit is one image display and control unit out of a plurality of different image display and control units that each can be selected by a user as being the image display and control unit of the medical system, wherein basic settings relating to representation manners for any of the image display and control units are stored either on one or more of the plurality of image display and control units or on the data processing and image generating apparatus, and wherein the basic settings are selected by one or more user of the medical system, wherein the representation manners and basic settings for an indicidual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control unitsin the invention of Haider and Falco, as taught by McKenna, to provide a more proficient user interface, and provided control unit which can be easily configurable for different user and save time for the user by storing the user specific setting in the memory. 
Regarding claim 2, Haider further discloses in addition to a respective position of the instrument, the data processing and image generating apparatus is further configured to display in a respective view of a body part a marking of a further position and/or of a target region or target volume in the body part (e.g. “different regions of the patient model are identified and are illustrated differently to aid the surgeon during a procedure”, see [0086]). 

Regarding claim 20, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, furthermore, Haider shows wherein the instrument is one of a plurality of instruments (see “tools” in par. [0035], [0040], [0044] [0122]), wherein the position acquisition apparatus is further configured to switch between acquisition of a position of any one of the plurality of instruments in relation to the reference coordinate system (see par. [0122], [0124], [0125]), and wherein the image and display control unit is configured to switch between displaying a representation of any of the plurality of instruments (see par. [0122], [0124], [0125]; the onboard screen 530 may be a touch screen, see [0215], e.g. the view on the onboard screen includes alignment lines or indicators that show angular alignment, such as roll, pitch etc., see [0215]).
Regarding claim 21,  Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, furthermore, Haider shows wherein the switching of the representation of any one of the plurality of instruments on the image and display control unit is performed automatically as a specific one of the plurality of instrument is moved by one of the one or more users (see par. [0122], [0124], [0125], [0135], [0138], [0215]).
Regarding claim 22,  Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, furthermore, Haider shows wherein the image display and control unit is configured to modify a display of the corresponding control element to represent the respective instrument in use by one of the one or more users (see par.  [0215] and [0217]; fig. 12).
Regarding claim 23,  Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, furthermore, Haider shows wherein the image display and control unit is further configured to receive input from one of the one or more users that marks or traces elements onto the respective view of a body part (see par. [0102]).
Regarding claim 24, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, furthermore, Haider shows wherein the input is used to generate corresponding position data for the respective view of a body part (see par. [0102], [0103], [0108]).

Claims 3-10, 18-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider et al. (US 2008/0077158, hereinafter Haider), in view of in view of Falco (US 2007/0034731), in view of McKenna et al. (US 2011/0118557; hereinafter McKenna) as applied to claims 1 and 2 above, and further in view of Birkenbach et al. (US 2004/0263535, hereinafter Birkenbach).
Regarding claim 3, Haider, Falco and McKenna disclose the invention, but fail to explicitly sate displaying a respective view of the body part with a 1:1 scale such that distances in a depicted slice plane of a body part are at least approximately identical to a distance along the slice plane in the body part itself.
Birkenbach teaches a visualization method (abstract) wherein a respective view of a body part is displayed with a 1:1 scale such that distances in a depicted slice plane of the body part are at least approximately identical to a distance along the slice plane in the body part itself (“the mapping ratio of the video image is displayed on a scale of 1:1 with the tomograph”, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to apply the 1:1 scale as taught by Birkenbach in the system of Haider, Falco and McKenna, to provide an enhanced view for the user by depicting distances identical to a distance along the slice plane in the body part ([0035] of Birkenbach).
Regarding claim 4, Haider, Falco and McKenna disclose the claimed invention, but fail to explicitly disclose the data processing and image generating apparatus being configured to access different data representing a respective body part and to generate an image that is based on selected data representing a respective body part, and wherein the one or more control elements of the image display and control unit  permits a selection to be made between various data representing a respective body part and, hence, the corresponding image display, wherein the image display and control unit generates a control signal when an one of the control element is actuated, which control signal causes the data processing and image generating apparatus to generate an image on the basis of the correspondingly selected data representing a body part of the patient. 
Birkenbach further teaches a data processing and image generating apparatus (device 10, see Fig. 4) being configured to access different data representing a respective body part (e.g. MR/CT imaging data, see box 60 in Fig. 3), wherein the data processing and image generating apparatus is accordingly configured to generate an image, as desired, which image is based on respectively selected data representing a respective body part (“MR/CT 3D image reconstruction”, see box 62 in Fig. 3; also see [0062]), and wherein the one or more control elements of the image display and control unit is configured to display one or more control elements of the image display and control unit permit a selection to be made between various data representing a respective body part and, hence, the corresponding image display (the device has a touch screen 16 and input buttons 15 for controlling the operation, see [0043] and [0046]; various data such as CT, MR, functional MR, ultrasound, PET, SPECT, x-ray images is disclosed which implies that the system is capable of selectin from among these various data, see [0049]), wherein the image display and control unit generates a control signal when one of the control elements is actuated (the touch screen 16 as an input means is used to control the operation of the camera which indicates that the touch screen generates control signals, see [0043] and [0046]), which control signal causes the data processing and image generating apparatus to generate an image on the basis of the correspondingly selected data representing a body part of the patient (e.g. an image selected from MR or CT-3D images is displayed on the screen projected onto the video images, see step 72 in Fig. 3, see [0040]). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have utilized having the data processing and image generating apparatus being configured to access different data representing a respective body part and to generate an image that is based on selected data representing a respective body part, and wherein the one or more control elements of the image display and control unit  permits a selection to be made between various data representing a respective body part and, hence, the corresponding image display, wherein the image display and control unit generates a control signal when an one of the control element is actuated, which control signal causes the data processing and image generating apparatus to generate an image on the basis of the correspondingly selected data representing a body part of the patient in the invention of Haider, Falco and McKenna, as taught by Birkenbach, to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claim 5, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, but fail to explicitly disclose the data processing and image generating apparatus being configured to store a displayed image in such a way that it can be recalled at a later time, and in that the image display and control unit comprises a corresponding control element, wherein the image display and control unit generates a control signal when said control element is actuated, which control signal causes the data processing and image generating apparatus to store a respectively currently displayed image when the control element is actuated. 
Birkenbach further teaches the data processing and image generating apparatus being configured to store a displayed image in such a way that it can be recalled at a later time (“It is possible to store screen shots of the image representation or to forward images for documentation", see [0044]), and in that the image display and control unit comprises a corresponding control element, wherein the image display and control unit generates a control signal when said control element is actuated, which control signal causes the data processing and image generating apparatus to store a respectively currently displayed image when the control element is actuated (the device has a touch screen 16 and input buttons 15 for controlling the operation, see [0043] and [0046]; also note that storing images is one of the operations of the device in relation to the touch screen 16 and input buttons 15; see [0043]-[0044]). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to apply the storing of image data as taught by Birkenbach in the device of Haider, Falco and McKenna, to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claim 6, Haider, Falco and McKenna disclose the invention substantially as  described in the 103 rejection above, but fail to explicitly state that the data processing and image generating apparatus is configured to store a displayed image in such a way that it can be recalled at a later time, and in that the image display and control unit comprises a corresponding control element, wherein the image display and control unit generates a control signal when said control element is actuated, which control signal causes the data processing and image generating apparatus to store a respectively currently displayed image when the control element is actuated.
Birkenbach further discloses characterized in that the data processing and image generating apparatus is configured to store an image sequence in the style of a film (“Film recordings consisting of a number of captured images can be played back, started or paused”, see [0044]; note that film recordings indicated that the sequence of images that constitute a film are stored (i.e. recorded)) and in that the image display and control unit comprises a corresponding control element, wherein the image display and control unit generates a control signal when said control element is actuated, which control signal causes the data processing and image generating apparatus to record an image sequence within the meaning of a film (the device has a touch screen 16 and input buttons 15 for controlling the operation, see [0043] and [0046]; also note that storing images is one of the operations of the device in relation to the touch screen 16 and input buttons 15; see [0043]-[0044]). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to apply the storing of an image sequence in the style of a film (i.e. film recordings) as taught by Birkenbach in the device of Haider, Falco and McKenna, to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claim 7, Haider, Falco and McKenna disclose the invention substantially described in the 103 rejection above, but fail to explicitly state that the image display and control unit being configured to modify a display of the control element for triggering the recording of an image sequence in the case of an actuation which starts the recording of an image sequence.
Birkenbach further discloses the image display and control unit being configured to modify a display of the control element for triggering the recording of an image sequence in the case of an actuation which starts the recording of an image sequence (“Film recordings consisting of a number of captured images can be played back, started or paused”, see [0044]; note that Birkenbach discloses a touch screen video camera, see Figs. 4, 5 and [0042]. It is old and well known for touch screen video cameras to have a record button on the screen. Once the record button is hit, the shape of the record button changes which shows that the camera is recording). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify a display of the control element for triggering the recording of an image sequence as taught by Birkenbach in the device of Haider, Falco and McKenna, to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach). 
Regarding claim 8, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the image display and control unit being configured in such a way that it generates a second control signal in the case of a second actuation of the control element for recording image sequences, which control signal causes the data processing and image generating apparatus to stop the recording of a respective image sequence. 
Birkenbach further discloses the image display and control unit being configured in such a way that it generates a second control signal in the case of a second actuation of the control element for recording image sequences, which control signal causes the data processing and image generating apparatus to stop the recording of a respective image sequence (pausing a film recording suggests a signal to stop the camera from recording, see [0044]). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have utilized generating a second control signal in the case of a second actuation of the control element for recording image sequences in the invention of Haider, Falco and McKenna, as taught by Birkenbach, to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claim 9, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the image display and control unit being configured to revert the display of the corresponding control element following a second actuation of the control element. 
Birkenbach further discloses the image display and control unit being configured to revert the display of the corresponding control element following a second actuation of the control element (Birkenbach discloses a touch screen video camera, see Figs. 4, 5 and [0042]. It is old and well known for touch screen video cameras to have a record button on the screen. Once the record button is hit, the shape of the record button changes and once the recording stops (by a second actuation), the record button is displayed again on the screen and the camera is ready for recording again). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the device of Haider, Falco and McKenna such that, the image display and control unit being configured to revert the display of the corresponding control element following a second actuation of the control element as taught by Birkenbach in to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claims 10, 18 and 25, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, but fail to explicitly wherein the image display and control unit is configured to indicate to a user landmarks on multiple representation of the respective view of a body part, such that corresponding landmarks are aligned across the multiple representation.  
Birkenbach further discloses the image display and control unit being adapted in such a way that a user can sense landmarks (“Landmarks or measured sections can be set”, see [0044]) on a respective view of a body part in order to bring various displays, such as an endoscopic recording and a view generated from data obtained by tomography, in line, such that corresponding landmarks are assigned to one another in the various representations (a video image and MR/CT image are matched, see reference mark 70 in Fig. 3). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the device of Haider, Falco and McKenna such that, user can sense landmarks on a respective view of a body part in order to bring various displays, in line as taught by Birkenbach in to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).
Regarding claim 19, Haider, Falco and McKenna disclose the invention substantially as described in the 103 rejection above, but fail to explicitly wherein the image display and control unit is configured to display an endoscopic recording in a view generated from data obtained by magnetic resonance imaging. 
Birkenbach further teaches wherein the image display and control unit is configured to display an endoscopic recording in a view generated from data obtained by magnetic resonance imaging (a video image and MR/CT image are matched, see reference mark 70 in Fig. 3). The device of Birkenbach provides assistance to a physician carrying out the treatment in his diagnosis and treatment ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to have utilized wherein the image display and control unit is configured to display an endoscopic recording in a view generated from data obtained by magnetic resonance imaging in the invention of Haider, Falco and McKenna, as taught by Birkenbach such that, user can sense landmarks on a respective view of a body part in order to bring various displays, and to assist a physician carrying out the treatment in his diagnosis and treatment ([0040] of Birkenbach).


While it is the examiner's position that Haider, Falco, McKenna and Birkenbach show the features of claim 18, an additional rejection of claim 10 is provided below in an effort to advance prosecution.

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider et al. (US 2008/0077158, hereinafter Haider), in view of in view of Falco (US 2007/0034731), in view of McKenna et al. (US 2011/0118557; hereinafter McKenna), in view of Birkenbach et al. (US 2004/0263535, hereinafter Birkenbach) as applied to claim 10 above, and further in view of Sabata (US 2011/0015523).
Regarding claim 18, Haider, Falco, McKenna and Birkenbach disclose the invention substantially described in the 103 rejection above, and further evidence of an endoscopic recording in a view generated from data obtained by tomography (see Sabata). 
	Sabata discloses ultrasound.  Sabata teaches an endoscopic recording in a view generated from data obtained by tomography (see abstract; fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized an endoscopic recording in a view generated from data obtained by tomography in the invention of Haider, Falco, McKenna and Birkenbach, as taught by Sabata, to provide ultrasound tomographic image in a time sequence with moving the probe at different location of a lumen of a patient. 

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider et al. (US 2008/0077158, hereinafter Haider), in view of in view of Falco (US 2007/0034731), in view of McKenna et al. (US 2011/0118557; hereinafter McKenna) as applied to claim 1 above, and further in view of Kumar et al. (US 2011/0178389; hereinafter Kumar).

Regarding claims 26 and 27, Haider, Falco, and McKenna disclose the invention substantially described in the 103 rejection above, furthermore, Haider shows focusing attention on a plurality of image points or positions in a 2D or 3D plane (see par. [0041], [0102]), but fails to explicitly state wherein the stored plurality of image points or positions are connected together to form a polygonal train defining a tissue shape or cavity in the respective view of the body part, and continuously track position and alignment to generate a continuously recorded template defining a tissue shape. 
Kumar discloses a fused image modalities guidance.  Kumar teaches wherein the stored plurality of image points or positions are connected together to form a polygonal train defining a tissue shape or cavity in the respective view of the body part (see fig. 9), and continuously track position and alignment to generate a continuously recorded template defining a tissue shape (see par. [0013], [0053], [0054], [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized wherein the stored plurality of image points or positions are connected together to form a polygonal train defining a tissue shape or cavity in the respective view of the body part, and continuously track position and alignment to generate a continuously recorded template defining a tissue shape in the invention of Haider, Falco and McKenna, as taught by Kumar, to be able to generate a multi modal image fusion which is used in guidance of biopsy, and to monitor deformation of the tissue.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on page 9-10, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of Haider, Falco and McKenna disclose all the claim limitations set forth in claim 1, particular claim limitations “a medical system including an image display and control unit selectable from a plurality of different image display and control units”, “wherein the representation manners and basic settings for an individual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control units”.  The Examiner maintains that McKenna that image display and control unit is one image display and control unit out of a plurality of different image display and control units that each can be selected by a user as being the image display and control unit of the medical system (see different image display and control unit’s 14A-D in fig. 6, and a user can select any of the image display and control unit out of the 4 different ones), and wherein the representation manners and basic settings for an individual user are the same, or at least similar, across the different image display and control units independently of a specific operating system of any one of the plurality of different image display and control units (see par. [0047]-[0051]).
In par. [0015], McKenna states “The monitor 14 may include various input components 21, such as knobs, switches, keys and keypads, buttons, touchpad, touch screen, microphone, camera, etc., to provide for operation and configuration of the monitor. As explained further below, such input components 21 may allow a user to navigate a user interface of the monitor 14, configure the monitor 14, and select/deselect information of interest”.  In par. [0018], McKenna states “...the multi-parameter patient monitor 22 in accordance with an embodiment of the present disclosure. As mentioned above, the monitor 22 includes a display 28 and input components 29. Additional components of the monitor 22 illustrated in FIG. 2 are a microprocessor 30, memory 32, storage 34, network device 36, and I/O ports 38”).  In par. [0044], McKenna states “a system 130 having a central station 132 in communication with multiple monitors 14A, 14B, 14C, and 14D in accordance with another embodiment of the present disclosure. The central station 130 may any suitable electronic device, such as a monitor, computer etc., and may include any or all of the components illustrated above in FIG. 2, such as a processor, memory, and non-volatile storage”.  In par. [0045], McKenna states “The central station 132 may provide a user interface or updates to a user interface for the monitors 14A, 14B, 14C, and 14D. A user interface may be created and/or configured on the central station 132 and sent to all of the monitors 14A, 14B, 14C, and 14D so that each monitor provides an identical user interface”. In par. [0047] states “The central station 132 may provide a single adapted user interface configuration to each monitor 14A, 14B, 14C, and 14D, or the central station 132 may selectively send different adapted user interface configurations to different monitors or groups of monitors 14A, 14B, 14C, and 14D. Additionally, or alternatively, the central station 132 may send a user interface adapted to a specific user to any of the monitors 14A, 14B, 14C, and 14D that are currently being or will be accessed by that user”).
The Examiner notes that prior art McKenna teaches in view of the cited paragraphs above that the central station 132 can send the representation manners and basic settings for an individual user to all of the monitors 14A-D independently of a specific operating system of any of the plurality of different monitors 14A-D.  Claim 1 does not limit to a particular operating system for the plurality of different image display and control units, and that the operating system of the plurality of different image display and control unit has to be same or different.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793